March 24, 2015




                               JUDGMENT

                The Fourteenth Court of Appeals
                    PERCY BENJAMIN SMITH, Appellant

NO. 14-15-00163-CR                        V.

                      THE STATE OF TEXAS, Appellee
                    ________________________________

      This cause was heard on the motion of the appellant to withdraw notice of
appeal. Having considered the motion the Court orders the appeal DISMISSED.

      We further order the mandate be issued immediately. We further order this
decision certified below for observance.